831 F.2d 306
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ursula S. DODGE, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3403
United States Court of Appeals, Federal Circuit.
September 17, 1987.

Before FRIEDMAN, Circuit Judge, JACK R. MILLER, Senior Circuit Judge, and NIES, Circuit Judge.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (Board) in docket No. SE08318710106, sustaining the reconsideration decision of the Office of Personnel Management that petitioner is not entitled to prospective federal survivor annuity benefits because she does not meet the statutory and regulatory requirements for those benefits, is affirmed on the basis of the opinion of the administrative judge of the Board.